STATE OF TEXAS                   §

NACOUDOCHES COUNTY               §
                                                                        RECEIVED
                                                                 COURT OF CRIMINAL APPEALS
                                                                        9/27/2016
                                                                   ABEL ACOSTA, CLERK

                    AFFIDAVIT OF CLAY DEAN THOMAS

  Before me, the undersigned notary, on this day personally appeared Clay Dean
Thomas, the affiant, a person whose identity is known to me. After I administered
an oath, affiant testified as follows:

  1. "My name is Clay Dean Thomas. I am over 18 years of age, of sound mind,
  and capable of making this affidavit. The facts stated in this affidavit are within
  my personal knowledge and are true and correct.

 2. "At approximately 1:55 p.m. on August 13, 2014, Relator Jeremie Tennison
 and his mother were in route to the funeral of his grandfather on Farm to Market
 Road 343 in Nacogdoches County, Texas. Approximately three miles from the
 site of the funeral, Mr. Tennison passed Trooper Larry Linder of the Texas
 Highway Patrol. Trooper Linder's radar unit registered Mr. Tennison was
 traveling at 77 miles per hour in a 55 mile per hour speed zone. Upon activating
 the emergency lights, Trooper Linder's in-vehicle video unit began recording the
 entire incident although the audio was either of immensely poor quality or was
 purposefully turned off. Trooper Linder pursued Mr. Tennison and initiated the
 stop without incident.
      Upon contact with Mr. Tennison, Trooper Linder inquired as to the purpose
 of the Relator's speed. Mr. Tennison related that they were attempting to get to
 his grandfather's funeral prior to its start. Trooper Linder then began to question
 Mr. Tennison's mother. He stated, "I saw you with that other boy the other day.
 What were you doing with him?" Trooper Linder's questioning indicated he was
 questioning her about her previously being in the company of a black man.
 Linder then asked, "What are you doing with him?" indicating the Relator. Mrs.
 Tennison replied, "That's my son."
       Trooper Linder made the assessment that Mr. Tennison was intoxicated. He
  then moved Mr. Tennison to a location out of range of his vehicle video for the
  purpose of performing sobriety tests upon him. Contemporaneous with this

                                           1
action, Mr. Tennison's father arrived on the location. After the sobriety tests had
been performed, Trooper Linder approached the senior Mr. Tennison and
engaged him in conversation. During this, the Relator returned to his seat in the
still running pickup truck to take advantage of air conditioning in the hot August
heat.
     Upon recognizing the Relator was behind the wheel, Trooper Linder
approached the truck and grabbed Mr. Tennison by the hair, violently yanking on
his head several times, arguably fracturing two of the Relator's cervical
vertebrae. To avoid the assault, the Relator put the vehicle in drive and sped away
while leaving a thick cloud of dust. Trooper Linder immediately pulled his
service weapon and fired several times at the vehicle. Trooper Linder then
approached the senior Mr. Tennison in anger and assaulted him with his fist.

     Trooper Linder then reported to dispatchers that Mr. Tennison had attempted
to run him over, necessitating the use of his service weapon. Trooper Linder was
shortly notified that Mr. Tennison and his mother had crashed into a tree on
County Road 874 in Nacogdoches County, Texas. By the time Trooper Linder
arrived on the scene, the vehicle was engulfed in fire. Trooper Linder used his
fire extinguisher to momentarily suppress the fire so that an extraction could be
made. The Relator was left untreated in any significant circumstance until EMS
arrived.
     An ambulance was dispatched from Nacogdoches EMS at 2:10 p.m. and
arrived at approximately 2:30 p.m. After attempting to address Mr. Tennison's
wounds, EMS left in transport at approximately 3:00 p.m., arriving at the
Nacogdoches Memorial Hospital at 3:25 p.m. During transport, Mr. Tennison
was given morphine to alleviate the pain. While in treatment at the Nacogdoches
Memorial Hospital, Trooper John Riggins informed Mr. Tennison he was under
arrest for Driving While Intoxicated and requested a blood sample. Mr. Tennison
complied without warrant and a sample was drawn by the hospital's
phlebotomist. The sample was mailed to the DPS Laboratory in Tyler, Texas.
Subsequent testing indicated that Mr. Tennison's blood alcohol content was
0.054 with 99.7% confidence. An additional drug screen indicated the presence
of Lorazepam and morphine administered by medical personnel. After an initial
evaluation, Mr. Tennison was transported to LSU Medical Center in Shreveport.
After a period of some months attempting to rehabilitate the leg, it was amputated
by surgical staff.
     On September 19, 2014, Mr. Tennison was indicted for the crime of evading
arrest. (Exhibit A) On April 2, 2015, the 420' Judicial District Court of
Nacogdoches County appointed John Henry Tatum II as Mr. Tennison's counsel.
(Exhibit B) On March 7, 2016, Mr. Tennison waived his right to a Jury Trial with
the advice of counsel. (Exhibit C) Mr. Tennison was then set for a plea on May
12, 2016. (Exhibit D) He ultimately chose not to accept the plea and dismissed
John Henry Tatum, II and retained the services of Winfred Aaron Simmons, II, a
local attorney. The District Clerk's Record is silent on this transaction as it
appears no record of the dismissal or removal of Mr. Tatum was filed with the
clerk and no appearance was filed by Mr. Simmons. Based on his earlier waiver
ofajury trial, the Relator was set for a bench trial on August 3, 2016. (Exhibit E)
Mr. Tennison, believing his counsel at that time was unprepared for such a trial,
sought to plea to the matter on that date.

       Previous to this plea date, the Tennison family retained the services of
 present counsel to defend Mr. Tennison. Particular in their stated desire was to
 ensure the trial would "flesh out" facts the Relator believed would not have
 been presented by previous counsel and his stated desire that this trial be
 conducted before an impartial jury of his peers. On August 2, 2013, Counsel
 filed a Motion For Substitution of Counsel (Exhibit F) which was granted by
 the court (Exhibit G). Contemporaneous to that motion, counsel also filed a
 Motion For Continuance (Exhibit H) which was granted, setting the Defendant
 for a Bench Trial on September 28, 2016. (Exhibit I) On August 23, 2016,
 Defendant filed a Motion to Withdraw Waiver of Jury Trial. (Exhibit J) On the
 same day, August 23, 2016, the Defendant filed a Motion for a Pretrial Hearing.
 (Exhibit K) During a subsequent verbal communication with Pamela Sowell,
 the 420th District Court Coordinator, Defendant's Counsel was told Judge Klein
 would take the matter up on the day of the Bench Trial."

     DATED this               day of

                                                n~ 1*4~
                                          Clay Dean Ihomas
                                                             -1%




SWORN to subscribed before me, this             day of       9 2016.

              ROCHELLE P. GIBBS
          Notary Public, State of Texas
                                          Nc?FARY PUBLIC
          Comm. Expires it -04-2018
            Notary ID 128435521
                                            3